

117 SRES 137 IS: Supporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
U.S. Senate
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 137IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Brown (for himself and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.Whereas, in 2019, nearly ¼ of the global population was infected with the tuberculosis bacterium (referred to in this preamble as TB);Whereas the World Health Organization (referred to in this preamble as the WHO) estimates that 10,000,000 people developed TB in 2019, 8.2 percent of whom were also infected with the human immunodeficiency virus (referred to in this preamble as HIV);Whereas, in 2019, TB killed an estimated 1,408,000 people, causing more deaths worldwide than any other single infectious agent;Whereas, globally in 2019, an estimated 1,200,000 children developed TB, and in 2017, 230,000 children died of TB;Whereas 2/3 of new TB infections in 2019 occurred in 8 countries: India, Indonesia, China, the Philippines, Pakistan, Nigeria, Bangladesh, and South Africa;Whereas TB is a leading killer of people infected with HIV, and 208,000 people with HIV died of TB in 2019;Whereas vulnerable populations also at high risk for developing TB include individuals who are pregnant and newborns;Whereas, in 2018, TB was one of the 6 leading causes of death among adult women between the ages of 15 and 49 in low-income countries;Whereas, in some settings, women with TB can face stigma, discrimination, and ostracization by their families and communities;Whereas the global TB epidemic and the spread of drug-resistant TB present a persistent public health threat to the United States because the disease does not recognize borders;Whereas antibiotic-resistant pathogens are a growing problem worldwide, and drug-resistant TB can occur when the drugs used to treat TB are mismanaged or not made consistently accessible;Whereas studies have demonstrated direct person-to-person transmission of drug-resistant TB;Whereas multi-drug resistant TB (referred to in this preamble as “MDR–TB”) is caused by bacteria with resistance to rifampin and isoniazid, the 2 most potent treatments for TB infection;Whereas, in 2019, according to the 2020 WHO Global Tuberculosis Report, an estimated 3.3 percent of all new TB cases and 18 percent of previously treated cases were MDR–TB or rifampin-resistant TB;Whereas, in 2019, an estimated 465,000 people around the world developed MDR–TB or rifampin-resistant TB, yet only approximately 38 percent of those individuals were identified and treated;Whereas extensively drug-resistant TB (referred to in this preamble as “XDR–TB”) is a rare type of TB that is resistant to nearly all medicines, and therefore can be very difficult and expensive to treat, especially among patients with HIV;Whereas, in 2019, every WHO region reported XDR–TB cases;Whereas, in 2019, the Centers for Disease Control and Prevention (referred to in this preamble as CDC) estimated that the average cost of treating a single patient with MDR–TB in the United States was $178,000, and the average cost of treating a patient with XDR–TB was even higher at $553,000, compared with $20,000 to treat a patient with drug-susceptible TB;Whereas, between 2005 and 2007, according to an analysis by CDC, MDR–TB and XDR–TB cases in the United States collectively cost the health care system an estimated $53,000,000;Whereas CDC estimates that costs resulting from all forms of TB in the United States totaled more than $608,000,000 in 2019;Whereas, in a 2000 report, the Institute of Medicine found that a decrease in TB control funding and the spread of HIV and acquired immune deficiency syndrome (commonly referred to as AIDS) caused a resurgence of TB in the late 1980s and early 1990s;Whereas a total of 8,916 TB cases were reported in the United States in 2019, representing all 50 States and the District of Columbia, and up to 13,000,000 people in the United States are estimated to be living with latent TB infection;Whereas 75 percent of States have reported an increase in the proportion of complex cases of TB in recent years due to factors such as homelessness, HIV infection, drug resistance, substance abuse, refugee status, and other factors;Whereas the rate of TB disease in African Americans is 8 times higher than the rate of disease in White, non-Hispanic Americans, and significant disparities exist among other minorities in the United States, including Asian Americans, Hispanic Americans, and Native Americans and Alaska Natives, with approximately 88 percent of all reported TB cases in the United States in 2019 occurring in racial or ethnic minorities;Whereas smoking—(1)greatly increases the risks of contracting TB and infection recurrence; and(2)impairs therapeutic efficacy;Whereas diabetes is a major risk factor for TB, and people with diabetes are more likely to develop and succumb to TB;Whereas bedaquiline is an antibiotic that boosts an MDR–TB patient’s chance of survival from approximately 50 percent to as much as 80 percent, and through a public-private partnership, the United States Agency for International Development (referred to in this preamble as USAID) provided approximately 105,000 treatments in 110 eligible countries from 2015 through 2019;Whereas Bacillus Calmette-Guerin, a TB vaccine that is known as BCG, provides some protection to infants and young children against serious forms of childhood TB but has had little epidemiologic impact on controlling TB worldwide;Whereas there is a critical need for new drugs, diagnostics, and vaccines for controlling the global TB epidemic;Whereas, in September 2018, the United Nations held the first high-level meeting on TB in which 120 countries, including the United States, signed a political declaration committing to accelerating the TB response, including by increasing funding for TB control programs and research and development efforts, with the goal of reaching all affected people with TB prevention and care;Whereas the enactment of the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918), and the Comprehensive Tuberculosis Elimination Act of 2008 (Public Law 110–392; 122 Stat. 4195) led to a historic United States commitment to support the global eradication of TB, including a commitment to treat 4,500,000 TB patients and 90,000 MDR–TB patients between 2009 and 2013 and to provide additional treatment through coordinated multilateral efforts;Whereas USAID—(1)provides technical assistance to 55 countries and implements bilateral programs in 23 high-burden TB countries that—(A)build capacity; and (B)support the adoption of state-of-the-art TB-related technologies;(2)supports the development of new diagnostic and treatment tools; and(3)supports research to develop new vaccines and other new methods to combat TB;Whereas, in 2018, USAID launched—(1)a new business model entitled Global Accelerator to End Tuberculosis to accelerate progress and build capacity with respect to TB prevention and treatment; and(2)a new mechanism to directly support local organizations in priority countries;Whereas TB incidence in the countries that receive bilateral TB funding from the United States through USAID has decreased by more than 29 percent since 2000;Whereas, according to the Copenhagen Consensus Center, TB prevention programs return $56 for each dollar invested, which is one of the highest returns on investment of any health intervention;Whereas CDC, in partnership with other entities of the United States and individual States and territories—(1)directs the national TB elimination program; (2)coordinates TB surveillance, technical assistance, and prevention activities; and (3)helps to support the development of new diagnostic, treatment, and prevention tools to combat TB;Whereas the National Institutes of Health, through its many institutes and centers, plays the leading role in basic and clinical research on the identification, treatment, and prevention of TB;Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria (referred to in this preamble as the Global Fund), to which the United States is a top financial donor, provides more than 73 percent of all international financing for TB programs;Whereas, in 2019, Global Fund-supported programs detected and treated more than 5,700,000 cases of TB;Whereas the coronavirus disease 2019 (COVID–19) pandemic and mitigation efforts put in place as a result of the pandemic have taken a devastating toll on countries with the highest burden of TB disease and on the global TB response, threatening to reverse up to 8 years of progress fighting the disease;Whereas, in 2020, in the 23 high-burden TB countries in which USAID implements bilateral programs, 1,000,000 fewer people with TB had access to diagnosis and treatment, a 23 percent decline from 2019;Whereas, between 2020 and 2025, global projections estimate that the impact of the COVID–19 pandemic will lead to an additional 6,300,000 cases of TB and an additional 1,400,000 TB deaths; andWhereas March 24, 2021, is World Tuberculosis Day, a day that commemorates the date in 1882 on which Dr. Robert Koch announced his discovery of Mycobacterium tuberculosis, the bacterium that causes TB: Now, therefore, be itThat the Senate—(1)supports the goals of World Tuberculosis Day to raise awareness about tuberculosis;(2)commends the progress of tuberculosis elimination efforts by entities that include the United States Agency for International Development, the Centers for Disease Control and Prevention, the National Institutes of Health, the World Health Organization, and the Global Fund to Fight AIDS, Tuberculosis and Malaria; and(3)reaffirms the commitment to strengthen the leadership role of the United States in, and the effectiveness of the global response to, the fight to end the tuberculosis epidemic.